DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites two valves and that “only one of the valves is operable at any given time...”  While one or the other valve can be operated without the other being operated, the language implies that when one valve operates, something prevents the other valve from operating (i.e., only one valve is capable of being operated at any given time).  This does not appear to be consistent with specification (most of Figs. 5A to 7C show both flexure valves being operated at the same time).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12, and 15-17 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wygnanski (US Patent Number 9,046,187) in view of Quayle (US Patent Number 3,002,498).
Re claim 1, Wygnanski discloses a valve including a first port (72a), a second port (72b), a third port (84, 86) and a flexure (82, 82a, 82b), the flexure being moveable between a first position toward the first port (see Fig. 3A), a second position towards the second port (see Fig. 3B), and a third position (between the first and second positions), wherein at least a part of the flexure (82b) is magnetisable to provide a first magnet (see col. 5, lines 46 and 47), a second magnet (68, 69) is associated with the first port and a third magnet (70, 71) is associated with the second port. 

Quayle discloses a similar multi-port supply and exhaust valve assembly with spring-biased valves (17, 18) which are unseated by movable member (36, 37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the movable members and spring-biased check valves of Quayle to the valve of Wygnanski in order to have the respective ports open when the flexure actuator moves towards the ports and to have the ports close by the spring-biased valve when the flexure has moved away from the respective ports.  Such a modification would have the first position causing the first port to open, the second position causing the second port to open, and the third position causing the first and second ports to close.  While Wygnanski does not explicitly disclose the third, intermediate position as being maintained (since the discussed arrangements are bistable with respect to the first and second positions), Wygnanski does state “that the device may be operated to control fluid flows in a number of ways by application of appropriate current pulses to the coil” (see col. 6, lines 12-14), thus inviting further modification.  Additionally, Quayle discloses the arrangement where both check valves are closed (se ref. nos. 43 and 44 as shown in Fig. 1 and col. 4, lines 19 and 20).  So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third, intermediate position as maintained in order to have a stable configuration in which both valve are closed.

Re claim 3, the modified Wygnanski discloses a valve according to claim 1 wherein the second magnet (68) is a permanent magnet. 
Re claim 4, the modified Wygnanski discloses a valve according to claim 1 and the first position of the flexure corresponds with a failsafe configuration of the valve (i.e., the magnetic latch opens flow between two of the ports.  However, Wygnanski is silent as to whether the first port is an exhaust port.  Quayle does disclose a supply and exhaust valve and based on those teachings one would be motivated to make the first port an exhaust port so that fluid can be exhausted from the working, delivery port back to the reservoir tank.
Re claim 5, the modified Wygnanski discloses a valve according to claim 1 and the second position of the flexure corresponds with an apply configuration of the valve (i.e., fluid flows between two ports).  However, Wygnanski is silent as to whether the second port is a supply port.  Quayle does disclose a supply and exhaust valve and based on those teachings one would be motivated to make the second port a supply port so that fluid can supplied to the working, delivery port.
Re claim 6, the modified Wygnanski discloses a valve according to claim 1 and the third position of the flexure corresponds with a hold configuration of the valve (i.e., the flexure is in the center position and both check valves are closed, leaving only one port open in a hold configuration).  Wygnanski is silent as to whether the third port is a delivery port.  Quayle does disclose a supply and exhaust valve and based on those teachings one would be motivated to 
Re claim 7, the modified Wygnanski discloses a valve according to claim 1 wherein the flexure is part of a flexure assembly which also includes a pair of moveable members, each of the moveable members being moveable, by the flexure, in a direction to open a respective one of the first port and the second port (see the rejection of claim 1 adding the spring-biased valves (17, 18) and movable member (36, 37) of Quayle to Wygnanski). 
Re claim 8, the modified Wygnanski discloses a method of operating a valve according to claim 2, wherein energisation of the first magnet enables movement of the flexure away from the first position, towards the third position (i.e., when the valve is latched in the first position, sending a current through the coil energizes the first magnet to unlatch the flexure and move it toward the third position). 
Re claim 9, the modified Wygnanski discloses a method of operating a valve according to claim 8, wherein energisation of the first magnet and the third magnet enables movement of the flexure towards the second position (i.e. when the first and third magnets (i.e., the first magnet of the flexure and the third magnet by the second port (corresponding to the second position)) are energized the flexure moves towards the second position). 
Re claim 10, the modified Wygnanski (per the rejection of claim 1 above) shows one such valve.  But not two such valves “and wherein only one of the valves is operable at any given time such that one valve remains in the first position while the other valve transistions between the first, second, and third positions, and wherein the second valve provides a redundancy.”  Adding a second valve is considered obvious as doing so would permit control of additional ports.  In fact, Quayle discloses a second such supply and exhaust valve so that a 
Re claim 12, the modified Wygnanski discloses a valve assembly according to claim 10 including a primary supply port and a secondary supply port (i.e., both valves in the modification have supply ports). 
Re claims 15 and 16, the modified Wygnanski is silent as to the use of the valve or valve assembly in a brake system.  The examiner took official notice that using valves in brake systems is old and well known in the art in order to control fluid flow to the brakes and permit a vehicle to stop.  Applicant did not traverse the finding.  Therefore, it is taken as admitted prior art.
Re claim 17, see the rejection of claims 1 and 7 above with the projections being the movable members (36 and 37) of Quayle added to Wygnanski.

Allowable Subject Matter
Claims 13 and 14 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (depending on the nature of the amendment).

Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not fully persuasive.

With respect to the added language in claims 1 and 10, the combination of Wygnanski and Quayle is seen as meeting the claims.  However, an additional discussion is provided for the added language and such a modification of the rejection is seen as being necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC KEASEL/Primary Examiner, Art Unit 3753